Case 2:21-cv-01108-MKB-AKT Document 1-1 Filed 03/02/21 Page 1 of 10 PageID #: 4
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                    INDEX NO. 614987/2020
         Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO. 1                   Document 1-1 Filed 03/02/21 PageRECEIVED
                                                                     2 of 10 PageID #: 5
                                                                              NYSCEF:  10/12/2020




                SUPREME                COURT              OF THE           STATE             OF     NEW YORK
                COUNTY                OF SUFFOLK
                ________                                                               --------------------X                                      Index        No.:
                NANCY            NEASE              and    CHRISTOPHER                          NEASE,                                            Date        of Filing:


                                                                             Plaintiffs,                                                          SUMMONS

                                  -against-
                                                                                                                                                  Plaintiffs          designate           Suffolk

                                                                                                                                                  County          as the     place        of trial.
                WHOLE            FOODS              MARKET                 GROUP,               INC.,

                                                                                                                                                  The     basis       of the      venue          is
                                                                             Defendant.
                ______                                                                                                                            CPLR           § 503.
                                                          -----------------------------------X

         To     the     above         named         Defendant:


                YOU ARE                HEREBY              SUMMONED                         to answer           the    complaiñt           in this      action        and   to serve         a copy            of

         your      answer,            or, if the      complaint            is not      served           with    this     summons,            to serve         a notice       of appearañce,                   on
                 Plaintiffs'
         the                           attomeys           within       20       days        after       the    service         of   this    summons,             exclusive           of    the        day      of

         service         (or    within        30 days        after     the      service           is complete            if the      summons            is not    personally              delivered            to

         you      within        the     State    of New          York);         and        in the       case    of your         failure     to appear           or answer,         judgment                 will

         be taken          against        you       by    default      for     the     relief       demanded             in the      complaint.


         Dated:                          Jericho,         New       York
                                         October          12, 2020




                                                                                                                       JO            G. PAPADOPOULOS
                                                                                                                       FRIEDMAN                  &   SIMON,            L.L.P.
                                                                                                                       Attomeys            for   Plaintiffs
                                                                                                                       390     North       Broadway,             Suite      210

                                                                                                                       Jericho,        New       York         11753

                                                                                                                       (516)        800-8000




          Defendant's                 Address:
          WHOLE                FOODS            MARKET               GROUP,                INC.

          c/o    CT Corporation                  System
          28 Liberty            Street
          New         York,      NY       10005




                                                                                                        1 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                                INDEX NO. 614987/2020
         Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO. 1                   Document 1-1 Filed 03/02/21 PageRECEIVED
                                                                     3 of 10 PageID #: 6
                                                                              NYSCEF:  10/12/2020




         SUPREME                  COURT                OF THE                   STATE                 OF      NEW YORK
         COUNTY                OF SUFFOLK
         -----------------                                                                  -----                      ----------X                               Index      No.:
         NANCY               NEASE              and      CHRISTOPHER                                  NEASE,


                                                                                Plaintiffs,                                                                      VERIFIED               COMPLAINT


                               -against-



         WHOLE               FOODS              MARKET                        GROUP,                  INC.,


                                                                                Defendant.
         --------------------------                                                     --------------------------X

                        Plaintiffs,             by their          attorneys,               Friedman                &   Simon,             L.L.P.,      complaiñiñg             of the   Defendant           herein


         alleges        upon          information                and          belief       as follows:


                        FIRST:             That             at         all      times            hereinafter                  mentioned                Plaintiffs,          NANCY              NEASE           and


         CHRISTOPHER                            NEASE,                 were          and      still     are residents                of the         County       of Suffolk,        State      of New       York.


                        SECOND:                  Upon             information                   and        belief,         that     at all     times         hereinafter        mentioned        Defandant,


         WHOLE               FOODS               MARKET                        GROUP,                  INC.,         was      and     is a foreign              business        corporation,         organized


         and     existing         under          and     by        virtue            of the       laws         of the       State         of New        York.


                        THIRD:             That          at all              times      herein             mentioned                the     Defendant,               WHOLE          FOODS            MARKET


         GROUP,              INC.,        its     agents               servants            and         employees              owned           the     premises          known       as and      by    120     New


         Moriches            Road,         Lake        Grove                 in the     County                of   Suffolk,          State      of New          York.


                        FOURTH:                   That        at all           times        herein            mentioned              the     Defendant,              WHOLE          FOODS            MARKET


         GROUP,              INC.,        its     agents,              servants            and         employees                  leased      the     premises          known       as and      by    120     New


         Moriches            Road,         Lake        Grove                 in the     County                of   Suffolk,          State      of New          York.


                        FIFTH:             That        at        all         times      herein             man+inned                the     Defendant,               WHOLE          FOODS            MARKET


          GROUP,             INC.,        its agents,              servants             and       employees                 controlled              the premises           inown      as and    by    120     New


          Moriches           Road,         Lake          Grove                in the    County                of   Suffolk,          State      of New          York.


                        SIXTH:             That          at      all         times      herein             mentioned                the     Defendant                WHOLE          FOODS            MARKET




                                                                                                                   2 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                                  INDEX NO. 614987/2020
         Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO. 1                   Document 1-1 Filed 03/02/21 PageRECEIVED
                                                                     4 of 10 PageID #: 7
                                                                              NYSCEF:  10/12/2020




         GROUP,                INC.,      its    agents             servants           and         employees                :-lr?-l-ed               the     premises           known         as and                    120
                                                                                                                                                                                                                by


         New           Moriches          Road,         Lake         Grove         in the           County          of Suffolk,              State        of New         York.


                          SEVENTH:                 That       at all       times         herein         mennoned                   the    Defendant,               WHOLE              FOODS            MARKET


         GROUP,                INC.,      it agents,          servants            and        employees                   managed           the      premises            known         as and      by      120        New


         Moriches              Road,       Lake        Grove            in the        County          of      Suffolk,           State      of New           York.


                          EIGHTH:               That      at all          times        herein          mentioned                 the     Defendant                WHOLE               FOODS            MARKET


         GROUP,                INC.,      its agents,             servants            and      employees                  operated          the     premises            known         as and      by      120        New


         Moriches              Road,       Lake        Grove             in the       County          of      Suffolk,           State      of New           York.


                          NINTH:            That        at    all       times         herein          mentioned                  the     Defendant,               WHOLE               FOODS            MARKET


         GROUP,               INC.,      its agents,              servants        and        employees                   operated         a grocery             store    which        condnded             beines


                                                             Foods'
         under          the    name        'Whole                               at 120        New          Moriches               Road,           Lake      Grove        in the       County        of         Suffolk,


         State         of New          York.


                          TENTH:               That     the        Defendant                 its     agents,            servants         and/or          employees              had    a duty       to     properly

         --      -'-     -
                              said     premises           and       to keep           said         premises             in a reasonably                  safe     condition.


                          ELEVENTH:                    That         the    Defendant                  its agents,             servants            and/or        employees             breached           its     duty      to


                              -ªª^
         properly                               said    premises                and      to keep           said         premises          in a reasonably                safe     condinon.


                          TWELFTH:                    That         on     May          12,     2019,           Plaintiff,              NANCY               NEASE,           was       lavJaily           upon           said


         premiSeS.


                          THIRTEENTH:                         That         on     May          12,      2019,            while         lawfully          upon        said      premises,          the      Plaintiff,


         NANCY                 NEASE,            was         caused         to    slip       and       fall     and        sustain         serious          and      severe       personal        injuries              as a


         result         of the       negligence           of the          Defendant,                 its agents,            servants,             and/or        employees.


                          FOURTEENTH:                             That      the       Defendant,                  its     agents,         servants          and/or          employees            was           careless,


         reckless,             and      negligent            in     the     ownership,                  operation,               constraction,                  mrngament,               mainten=ñce                    and




                                                                                                              3 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                                         INDEX NO. 614987/2020
         Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO. 1                   Document 1-1 Filed 03/02/21 PageRECEIVED
                                                                     5 of 10 PageID #: 10/12/2020
                                                                              NYSCEF:  8




         control        of said       premises            in causing,                     allowing          and       permitting               a dangerous,                 defective,             trap-like,          unsafe


         and/or       hazardous             condition            to exist.


                        FIFTEENTH:                     That       the        Defendant                had       both           actual      and      constructive                  notice         of the       dangerous,


         defective,          unsafe         and      hazardous                condition(s).


                        SIXTEENTH:                     That       the        Defendant                created            the      dangerous,             defective,               unsafe          and/or        hazardous


         condition(s).


                        SEVENTEENTH:                             That              the      Defendant                   its     agents,          servants,            and/or            employees,               failed          or


         neglected           to cause          such       defect         to be remedied                         within           a reascñable                  time       after     receiving              notice        of the


         defect       and/or        after      creating           the        condition,               and/or          failed          to make          the      place          otherwise            reasonably                 safe


         within       a reasonable               time.


                        EIGHTEENTH:                        That     the Plaintiff,                    NANCY                   NEASE,             was     injured           as a result            of the negligence


         and       failure     of     the        Defendant,                  its      agents,          servants,                and/or         employees,                 to      cause       such         defect         to     be


         ramedied            or to     otherwise                make           the         place       reasonably                 safe        within          a reacombie                  time      after       receiving


         notice       of the      defect         and/or         creating                 the    condition.


                        NINETEENTH:                        That         the         foregoing              occurrence                   was      caused          solely         and      wholly          as a result             of


         the      negligence          of     the     Defêñdâñt,                     its    agents          servants,              and/or         employees,                without            any       negligence               on


         the   part      of the      Plaintiff           contributing                     thereto.


                        TWENTIETH:                        That          as         a result           of    the       foregoing,                 Plaintiff,           NANCY                 NEASE,               sustained



         serious,        severe        and         permanent                  personal               injuries           and       was         rendered            sick,        sore,       lame,         and     disabled;


         Plaintiff           NANCY               NEASE,             was             caused           to    suffer             great      pain,      discomfort,                   and      disability           and,      upon


         information            and        belief,       will     con±me                    to suffer           pain,         discomfort,              and      disability              in the      future;         Plaintiff,


         NANCY               NEASE,              was      caused              to      undergo              hospital             and      medical              care,     aid       and       attention,           and       upon


         information            and        belief,                 continue                    to require         to undergo                  medical           care,      aid     and       e+*enden           for     a long
                                                         may




                                                                                                                4 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                                            INDEX NO. 614987/2020
         Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO. 1                   Document 1-1 Filed 03/02/21 PageRECEIVED
                                                                     6 of 10 PageID #: 10/12/2020
                                                                              NYSCEF:  9




         period         of    time         to     come       in the           future;           Plaintiff,            NANCY              NEASE,               was          obliged            to    expend             and      incur


         large      sums             of    monies           for        medical             care,         aid     and         atteñtion            and,      upon           information                   and      belief,            will


         continue            to      be    obliged          to    expend               and       incur          large        sums        of   monies              for      future        medical               care,      aid        and



         attention;           Plaintiff,            NANCY                NEASE,                  was         caused          to become              incapacitated                   from           her    usual         vocation


         and                               and      upon         informadan                  and                                   continuc         to be caused                    to remain                           from          her
                  avocation,                                                                           belief,            may                                                                             away


         usual      vocation               and      avocation             for     a long           period            of time         to come            in the         future.


                        TWENTY-FIRST:                                  That       as       a result             of     the       foregoing              Plaintiffs             have          been        damaged                in     an


         amount          that        exceeds          the jurisdictional                        limits         of all        lower       courts.


                    AS AND                 FOR A CAUSE                           OF ACTION                            ON BEHALF                         OF CHRISTOPHER                                     NEASE


                        TWENTY-SECOND:                                        Plaintiffs            repeat,            reiterate,           and     reallege,             each         and     every           paragraph                of


                                                                 "FIRST"                                     "TWENTY-FIRST"
         the     complaint                numbered                                     through                                                            with          the    same          force       and      effect         as if



         fully      set forth             at length         herein.


                        TWENTY-THIRD:                                   That       at all         times          herein            mentioned,             Plaintiff            CHRISTOPHER                             NEASE,


         was      and        still        is the     husband             of     Plaintiff             NANCY                   NEASE               and     was          entitled         to     and       did      receive             the



         services            and      society        of his        said        wife.


                         TWENTY-FOURTH:                                       That         by      reason            of    the      aforesaid            Plaintiff,            CHRISTOPHER                             NEASE,


         has been            deprived              of the     support,            services,              love,        companioñship,                     affection             and      society           ofhis        said      wife


         and      has        been         compelled               to     expend              money              and        incur      obligations                for      physicians                 services,           medical



         expenses,                hospital          expenses             and         for     the         care        and        treatment          for      the         injuries         sustained              by      Plaintiff,


         NANCY                NEASE.


                         TWENTY-FIFTH:                                 That      the       foregoing                 occurrence             was     caused              solely         and    wholly            as a result             of


         the     negligence                  of    the     Defendant                 without              any         ñêgligence              on    the      part         of     the     Plaintiffs             contributing


         thereto.




                                                                                                                  5 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                     INDEX NO. 614987/2020
        CaseNO.
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
                 1                  Document 1-1 Filed 03/02/21 Page RECEIVED
                                                                     7 of 10 PageID #: 10
                                                                               NYSCEF: 10/12/2020




                    TWENTY-SIXTH:                         That     as    a result        of      the    foregoing            Plaintiffs       have        been     damaged       in    an


         amomt       that     exceeds        the jurisdictional             limits      of all     lower         courts.


                                                  Plaintiffs       damand            judgment           ãgâiiist       the    Defendant           in an amount        that   exceeds
                    WHEREFORE,


         the jurisdictional         limits       of all    lower        courts,       together         with      the   costs       and    disbursements            of this   action.


         Dated:     Jericho,      New        York
                    October        12, 2020




                                                                                                          JO            G. PAPADOPOULOS
                                                                                                           FRIEDMAN                  &    SIMON,          L.L.P.
                                                                                                          Attorneys            for   Plaintiffs
                                                                                                           390     North       Broadway,             Suite   210

                                                                                                          Jericho,           New     York         11753

                                                                                                           (516)       800-8000




                                                                                           6 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                   INDEX NO. 614987/2020
        Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO.  1                  Document 1-1 Filed 03/02/21 Page RECEIVED
                                                                     8 of 10 PageID #: 11
                                                                               NYSCEF:  10/12/2020




                                                                      ATTORNEY                        VERIFICATION


                          JOHN           G.    PAPADOPOULOS,                                an attorney          duly        admW.            to practice           before        the    Courts       of


         the      State     of New            York,      affirms           the     following           to be true           under     the    penalties           of perjury:


                          I am associated                with      the      law      firm      of    FRIEDMAN                   &     SIMON,           L.L.P.,         attorneys          of record


          for   the    Plaintiffs.             I have     read       the    annexed            Summons             &       Verified      Complaint               and     know      the     centents



          thereof,         and     the       same       are   true       to my           knowledge,           except         those     matters         therein         which       are     stated     to


          be    alleged           upon        information             and         belief,      and      as to     those        matters        I believe           them       to   be     true.      My

          belief,         as to      those      matters         therein            not      stated     upon      knowledge,                 is based      upon         facts,      records,         and


          other       pertinent          information             contained                in my      files.


                           I make        the    foregoing            affirmation               because        Plaintiffs         are not      presently           in the     county         wherein


          I maintain          my offices.


          DATED:                         Jericho,        New         York
                                         October          12,    2020




                                                                                                      JO               .     APADOPOULOS




                                                                                                      7 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                                                                        INDEX NO. 614987/2020
        Case
NYSCEF DOC.   2:21-cv-01108-MKB-AKT
            NO.  1                  Document 1-1 Filed 03/02/21 Page RECEIVED
                                                                     9 of 10 PageID #: 12
                                                                               NYSCEF:  10/12/2020




               SUPREME                   COURT                  OF THE              STATE               OF     NEW YORK
            COUNTY                     OF SUFFOLK
                                                                                                             _____------------X
           NANCY                 NEASE                    and      CHRISTOPHERNEASE,


                                                                                                      Plaintiffs,                                                           Index        No.:


                                                                   -against-



            WHOLE                    FOODS                MARKET                GROUP,                   INC.,


                                                                                                      Defendants.
            ---------------------                                                                             -------------------X
                                                                    NOTICE                 OF COMMENCEMENT                                                   OF ACTION
                                                            SUBJECT                  TO MANDATORY                                         ELECTRONIC                             FILING


                           PLEASE                    TAKE              NOTICE               that        the      matter           captioned                       above,         which             has        been        commenced

          by      filing         of           the        accompanying                      documents                 with             the         County                   Clerk,          is     subject            to      mandatory
          electronic                 filing         pursuant             to    Section               202.5-bb             of     the            Uniform                Rules         for         the     Trial         Courts.            This
          notice       is being                 served           as required               by        subdivision               (b)        (3)     of that              Section.
                           The         New               York       State       Courts               Electronic               Filing             System                ("NYSCEF")                        is    designed             for     the
          electronic             filing             of     documents                with        the      County            Clerk            and          the        court       and        for     the        electronic           service
          of     those           documents,                      Court          documents                     and       court             notices                 upon          counsel                and        self-represented
          parties.         Counsel                  and/or         parties          who         do     not     notify           the        court            of     a claimed             exemption                   (see     below)          as
          required              by      Section              202.5-bb(e)                 must          immediately                     record               their          representation                     within         the    e-filed
          matter           on    the           Consent             page        in    NYSCEF.                     Failure             to     do         so        may        result       in       an     inability           to    receive
          electronic             notice              of document                 filings.
                           Exemptions                       from       mandatory                 e-filing           are        limited             to:       1) attorneys                  who          certify         in   good         faith
          that     they         lack          the        computer             equipment                 and      (along          with            all        employees)                the        requisite             knowledge              to

          comply;               and       2)        self-represcated                     parties          who        choose                not         to        participate             in      e-filing.           For     additional
          information                   about             electronic           filing,          including            access                to    Section               202.5-bb(e)                     consult         the    NYSCEF
          website           at www.nycourts.gov/efile                                           or     contact          the      NYSCEF                          Resource             Center             at 646-383-3033                      or
          efile@courts.state.ny.us.


          Date:            Jericho,                 New         York
                           October                  12, 2020                                                                              JÒFIN             G. PAPADOPOULOS
                                                                                                                                          FRIEDMAN                          &    SIMON,                 L.L.P.

                                                                                                                                          Attorneys                  for     Plaintiff
                                                                                                                                          390      North             Broadway,                   Suite        210

                                                                                                                                          Jericho,               New        York         11753

                                                                                                                                          (516)          800-8000
          Defendants'
                                          Addresses:
          WHOLE                 FOODS                    MARKET           GROUP,                       INC.
          c/o     CT CORPORATION                                       SYSTEM
          28 Liberty                 Street
          New        York,            New           York         10005




                                                                                                                    8 of 9
FILED: SUFFOLK COUNTY CLERK 10/12/2020 02:09 PM                                                                                                                  INDEX NO. 614987/2020
       CaseNO.
NYSCEF DOC. 2:21-cv-01108-MKB-AKT
                1                 Document 1-1 Filed 03/02/21 Page RECEIVED
                                                                   10 of 10 PageID #: 10/12/2020
                                                                             NYSCEF:  13

                                                           FRIEDMAN                     & SIMON,                        L.L.P.


         Index        No.:
         SUPREME               COURT             OF THE     STATE        OF NEW               YORK
         COUNTYOFSUFFOLK



         NANCY           NEASE         and CHRISTOPHER                 NEASE,




                                                     Plaintiffs,


                                     -against-


         WHOLE               FOODS      MARKET          GROUP,         INC.,




                                                     Defendant.




                                                             SUMMONS             & VERIFIED              COMPLAINT




                                                                       FRIEDMAN           & SIMON,             L.L.P.
                                                                               Attorneysfor       Plaintiffs
                                                                   390 NORTH          BROADWAY,                STE. 210
                                                                       JERICHO,         NEW       YORK         11753
                                                                                   (516) 932-0400


         To:                                                                                                          Signature            (Rule   130-1.1-a)




         Attorney(s)          for                                                                                     Print      name beneath




         Service       of a copy     of the within                                                                                    is hereby       admitted
         Dated:


                                                                                                     Attorney(s)              for


         PLEASETAKENOTICE
         O NOTICE              OF ENTRY
               that   the within     is a (certified) true         copy of a
         duly     entered      in the office of the Clerk           of the within       named       Court        on


         O NOTICE             OF SETTLEMENT
               that   an Order                                             of which           the within   is a true copy will be prcscated for
         settlement          to the Hon.                                   ,                         one of the judges of the within   named Court,
         on                                                              at                                                            M


         Dated,                                                                                                       Yours,        etc.
                                                                                                     FRIEDMAN                       & SIMON,           L.L.P.
                                                                                      Attorneysfor


         To                                                                                          390       North       Broadway,               Suite   210

         Attarracy(s)         for                                                                    Jericho,           New         York      11753




                                                                                       9 of 9
